PER CURIAM.
Action to recover money on a contract. Plaintiff procured a writ of attachment against, defendant’s property, under subdivision 4, § 7846, G. S. 1913. The writ was placed in the hands of the sheriff for service. Before service defendant obtained an order to show cause why the writ should not ibe vacated. The matter was submitted upon the return of the order to show cause and affidavits filed on ’behalf of the litigants.
The trial court made and filed an order refusing to vacate the writ unless the defendant file a bond in the sum of $4,000, conditioned for the payment of any judgment rendered against it, including interest, costs and disbursements. The order also enjoined the defendant from disposing of any of its property, until the further order of the court. Defendant furnished the 'bond in accordance with the order of the court and at the same time appealed from the order refusing to vacate the writ, and on November 13 filed a cost bond as provided by statute.
The motion to vacate is supported and opposed by affidavits. If the affidavits filed in support of the writ are true, defendant’s handling of its property and effects was unusual. Judgments were being entered against it. It had received and disposed of considerable property without properly accounting for the same. Under the showings made in the affidavits, the preponderance of evidence was for the trial court and we see no abuse of discretion in that regard.
Affirmed.